Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 29 July 1821
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest friend
					Washington 29. July 1821.
				
				Your two Letters of Journal from New-York were duly received and afforded me much amusement—The illness of the Coachman came so mal  àpropos, that I believe you determined upon the best thing that could be done, including to go in a Packet to Providence—I hope you have long before this safely arrived at Quincy, and that the health of all has been recruited by the Journey.Among the Strangers whom we have had travelling this way, was Mr Phillips, the Lieutenant Governor of Massachusetts with his Lady. I invited him to dine with me yesterday, with a small party, consisting of the members of the Administration, the Navy-Commissioners, Captain Downes, Messrs. Brent and Bailey, and our neighbour Dr Thornton—also Dr Tucker—Mr Phillips had made his arrangements for leaving the City yesterday, and sent me an excuse—Mr Crawford being unwell did the same—With the rest we had a good humoured, jovial party, in which our friend of the next door did not suffer the conversation to flag.Mr Roth left the City last Thursday to embark in the Frigate Junon at Norfolk for France—On taking leave he requested to be very respectfully remembered to you, and to say that he should be happy to execute any Commission for you at Paris—He told me that he expected and hoped to come back, but the Newspapers announce that he is not to return, and I think it likely that they are well informed.The Baron de Neuville has been suffering with the rhumatism We dined with him last week, at the time which I mentioned to you in a former Letter—We met there Mr Canning, and the British Legation; with whom we were as sociable as could be expected—Mr Canning has since sent me a very civil note, with a copy of a Report from a Committee of the House of Commons to that body upon Weights and Measures.Mrs Frye has returned from Bladensburg, with her child quite recovered—The address continues to be bandied about with praise and blame in the Newspapers, till the public here have got sick of hearing any more about it—The censure generally falls where I supposed it would; upon misconceptions and misrepresentations of its meaning—It has been republished I believe in more than one hundred newspapers, and canvass’d in all sorts of tempers—[For yourself only]I have reason to believe that some suggestion has been rather officiously made to my friend Joseph Hall the Sheriff at Boston, that upon my coming on there, it would be well that some mark of distinction should be shewn me—for example a public dinner—or some other such Show of notice—I intreat you, to take some opportunity to see him, and without letting any one else know any thing about it, tell him that I rely upon his friendship—not only to give no countenance to any such suggestion, but to prevent its being done, if the same suggestion has been made to any one else. I am ever faithfully yours.
				
					
				
				
			